      quinn emanuel            trial lawyers | san francisco
      50 California Street, 22nd Floor, San Francisco, California 94111-4788 | TEL (415) 875-6600 FAX (415) 875-6700




                                                                                                     WRITER'S DIRECT DIAL NO.
                                                                                                               (415) 875-6432

                                                                                                     WRITER'S EMAIL ADDRESS
                                                                                            davidbilsker@quinnemanuel.com



October 6, 2020



The Honorable Thomas S. Hixson
United States Magistrate Judge
United States District Court for the Northern District of California
San Francisco Courthouse, Courtroom G —15th Floor
450 Golden Gate Avenue, San Francisco, CA 94102


Re:     In re Application of Latvia MGI Tech SIA et al, 5:20-mc-80152-WHO


Dear Judge Hixson,

        We represent the Petitioners1 in the above-captioned case pending before this Court. We
write to inform the Court of upcoming foreign deadlines in the foreign proceedings at issue in
Petitioners’ Section 1782 Application.

         On September 8, 2020, Petitioners filed their Section 1782 application seeking discovery
from Illumina Inc. (“Respondent”) for use in multiple foreign proceedings. 2 On September 17,
2020, Judge Cousins ordered that the above-captioned case be referred to Judge Orrick to
determine whether it is related to 3:19-mc-80215 WHO, In re Application of Illumina Cambridge
Ltd., a case assigned to Your Honor involving Illumina’s request for discovery under Section 1782
for many of the same actions involved in Petitioners’ Section 1782 Application. On September
23, 2020, Judge Orrick deemed the cases to be related. 3 On October 6, 2020, Judge Orrick referred
this case to Your Honor.4 We set out below significant events in the foreign proceedings at issue
in Petitioners’ Section 1782 Application:

1
   Capitalized terms not otherwise defined herein carry the same meanings set out in Petitioners’
initial Application (ECF No. 2).
2
   As part of their Section 1782 Application, Petitioners had also filed an Administrative Motion
to refer the case to Your Honor, who is presiding over In re Application of Illumina Cambridge
Ltd., 3:19-mc-80215 WHO.
3
   In re Application of Latvia MGI Tech SIA et al, 5:20-mc-80152-NC, ECF No. 26.
4
   Id., at ECF No. 35.

      quinn emanuel urquhart & sullivan, llp
      LOS ANGELES | NEW YORK | SAN FRANCISCO | SILICON VALLEY | CHICAGO | WASHINGTON, DC | HOUSTON | SEATTLE | BOSTON | SALT LAKE CITY
      LONDON | TOKYO | MANNHEIM | HAMBURG | PARIS | MUNICH | SYDNEY | HONG KONG | BRUSSELS | ZURICH | SHANGHAI | PERTH | STUTTGART
        October 11, 2020: Deadline for Petitioner Rafer to file its defense brief in the Spanish
         Proceedings.

        October 13, 2020: German Infringement Proceeding hearing before the District Court of
         Düsseldorf.

        October 15, 2020: Deadline for Petitioners MGI Tech, BGI Complete, MGI International,
         BGI-Hong Kong, BGI Tech, and BGI Health to file their affidavit in opposition of the
         interim injunction in the Hong Kong Proceedings.

        November 9, 2020: UK Infringement Proceeding trial.

        Counsel for Petitioners and for Respondent have conferred with the aim of ensuring that
the case proceeds efficiently. Respondent does not oppose the issuance of the subpoena subject to
preserving their right to object upon service.5

       Petitioners therefore respectfully request that this Court grant Petitioners’ Section 1782
Application so that they can proceed with service of the subpoena.

Respectfully submitted,


/s/ David Bilsker


David Bilsker




5
    See id., ECF No. 19.


                                                  2
